

Exhibit 10.3
EQUITY PURCHASE AGREEMENT
This EQUITY PURCHASE AGREEMENT (this “Agreement”) is made and dated as of
October 16, 2017, and is entered into by and between Myovant Sciences Ltd., an
exempted company incorporated and organized under the laws of Bermuda (“Issuer”)
and NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P., a Cayman Islands exempted
limited partnership, and NOVAQUEST PHARMA OPPORTUNITIES FUND IV (PARALLEL),
L.P., a Cayman Islands exempted limited partnership (collectively, “Purchaser”).
RECITALS
A.    Issuer has entered into a Securities Purchase Agreement with Purchaser and
the other parties thereto on or about the date hereof (the “Securities Purchase
Agreement”);
B.    In connection with the Securities Purchase Agreement and subject to the
terms and conditions set forth in this Agreement, Issuer wishes to issue and
sell to Purchaser, and Purchaser wishes to buy from Issuer, up to Twenty Million
Dollars ($20,000,000) of Common Shares. The Common Shares to be purchased
hereunder are referred to herein as the “Purchase Shares.”
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Issuer and Purchaser hereby agree as
follows:
SECTION 1 DEFINITIONS AND RULES OF CONSTRUCTION
1.01    Definitions. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Securities Purchase Agreement. The
following capitalized terms shall have the following meanings herein:
“Agreement” has the meaning given to it in the preamble to this Agreement.
“Claims” has the meaning given to it in Section 10.09.
“Confidential Information” has the meaning given to it in Section 10.10.
“Disqualification Event” has the meaning given to it in Section 5.12.
“Effective Date” has the meaning given to it in Section 2.01(a).
“Equity Commitment Termination Date” means the earlier of (a) (x) December 31,
2018 or (y) December 31, 2019 upon the request of the Issuer subject to the
consent of the Purchaser, and (b) the date on which a Study Product Failure
occurs.
“Equity Shortfall Amount” has the meaning given to it in Section 2.01(a).


1



--------------------------------------------------------------------------------




“Event of Default” has the meaning given to it in Section 8.
“Exchange Cap” has the meaning given to it in Section 2.02.
“Issuer” has the meaning given to it in the preamble to this Agreement.
“Issuer Covered Person” has the meaning given to it in Section 5.12.
“Issuer Termination Notice” has the meaning given to it in Section 9.02.
“Indemnified Person” has the meaning given to it in Section 6.
“Liabilities” has the meaning given to it in Section 6.
“Material Adverse Effect” means (a) the occurrence of a Study Product Failure,
or (b) a material adverse effect upon: (i) the business, operations, properties,
assets or financial condition of Issuer and its Subsidiaries, taken as a whole;
or (b) the ability of the Issuer to perform its obligations under this
Agreement.
“Maximum Purchase Amount” means Twenty Million and No/100 Dollars ($20,000,000).
“Minimum Purchase Amount” has the meaning given to it in Section 2.01(a).
“Minimum Purchase Date” has the meaning given to it in Section 2.01(a).
“MNPI Notice” has the meaning given to it in Section 7.03.
“Principal Market” means the NYSE and any other principal market or exchange on
which the Common Shares are listed or quoted for trading.
“Publicity Materials” has the meaning given to it in Section 10.14.
“Purchase Date” means, with respect to any purchase made pursuant to Section
2.01(a) of this Agreement, the Business Day on which Purchaser receives by 5:00
p.m., Eastern time, of such Business Day, a valid Purchase Notice that Purchaser
is to buy Purchase Shares pursuant to Section 2.01(a) of this Agreement.
“Purchase Notice” means an irrevocable written notice from Issuer to Purchaser
directing Purchaser to buy such applicable amount of Purchase Shares, pursuant
to Section 2.01(a) of this Agreement, at the applicable Purchase Price as
specified by Issuer therein on the specified Purchase Date, in substantially the
form of Exhibit A hereto.
“Purchase Price” means, for each share of Common Stock, (A) the average of the
VWAP per Common Share for each Trading Day in the five (5) consecutive Trading
Days immediately prior to the relevant Purchase Date multiplied by (B) 105%.
“Purchase Shares” has the meaning given to it in the recitals to this Agreement.


2



--------------------------------------------------------------------------------




“Purchaser Termination Notice” has the meaning given to it in Section 9.01.
“Purchaser” has the meaning given to it in the preamble to this Agreement.
“Restricted Person” has the meaning given to it in Section 7.03.
“SEC Reports” has the meaning given to it in Section 5.06.
“Securities Purchase Agreement” has the meaning given to it in the recitals to
this Agreement.
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Issuer owns or controls 50% or
more of the outstanding voting securities.
“Trading Day” means a day on which the Principal Market is open for trading.
“VWAP” means, for any Trading Day, the volume-weighted average price per Common
Share, calculated on the basis of trades executed on the Principal Market
between regular trading hours (i.e. for the NYSE, the hours of 9:30 a.m. and
4:00 p.m. New York time), as reported by Bloomberg L.P. or, if not reported
thereby, another alternative source as reasonably agreed to by Issuer and
Purchaser.


3



--------------------------------------------------------------------------------




SECTION 2     COMMON SHARES
2.01    Purchases of Common Shares.
(a)    Purchases. Subject to the terms and conditions of this Agreement, from
and after the satisfaction of the conditions set forth in Section 3.01 of this
Agreement (the “Effective Date”), Issuer shall have the right, but not the
obligation, to direct Purchaser, by its delivery to Purchaser of a Purchase
Notice from time to time, to purchase a number of Purchase Shares, at the
Purchase Price on the Purchase Date. Issuer may deliver multiple Purchase
Notices to Purchaser so long as at least fifteen (15) Business Days has passed
since the most recent Purchase was completed. The aggregate Purchase Price of
all Purchase Shares purchased pursuant to this Agreement shall not exceed the
Maximum Purchase Amount; provided that, on or prior to December 31, 2018 (the
“Minimum Purchase Date”), Issuer shall have issued and Purchaser shall have
purchased Purchase Shares for an aggregate Purchase Price equal to at least Ten
Million Dollars ($10,000,000) (the “Minimum Purchase Amount”). Subject to the
limitations set forth in Section 2.02 of this Agreement, if Issuer has not
requested that Purchaser purchase Purchase Shares for an aggregate Purchase
Price of at least the Minimum Purchase Amount on or before sixteen (16) Business
Days prior to the Minimum Purchase Date, Issuer shall be obliged to issue and be
deemed to have requested that Purchaser purchase Purchase Shares effective
sixteen (16) Business Days prior to the Minimum Purchase Date for an aggregate
Purchase Price equal to the difference between the Minimum Purchase Amount and
the sum of the Purchase Price for all previously issued Purchase Shares as of
such date (the “Equity Shortfall Amount”), and Purchaser shall purchase such
Purchase Shares in an aggregate amount equal to the Note Purchase Shortfall
Amount one (1) Business Day prior to the Minimum Purchase Date; provided,
however, if a Material Adverse Effect or Study Product Failure has occurred or
is reasonably likely to occur, Purchaser shall not be required to purchase any
such Purchase Shares pursuant to this Agreement.
(b)    Purchase Notice. To request a purchase pursuant to Section 2.01(a) of
this Agreement, prior to the Equity Commitment Termination Date, Issuer shall
complete, sign and deliver a Purchase Notice at least fifteen (15) Business Days
before the requested Purchase Date to Purchaser. Purchaser shall purchase the
Purchase Shares in the manner requested by the Purchase Notice; provided that
(i) each of the conditions precedent to the issuance and sale of such Purchase
Shares is satisfied as of the requested Purchase Date, and (ii) no Purchase
Notice shall be delivered and no Purchase Shares shall be issued for a Purchase
Price on the relevant Purchase Date of less than $1,000,000.
(c)    Payment. For each purchase pursuant to Section 2.01(a) of this Agreement,
within two (2) business days following the relevant Purchase Date (each such
date, a “Settlement Date”) (i) Purchaser shall pay to Issuer an amount equal to
the aggregate Purchase Price set forth in the Purchase Notice with respect to
such purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds to a bank account designated by Issuer from time to
time in accordance with the provisions of this Agreement and (ii) Issuer will
instruct its transfer agent to register and deliver via electronic book-entry,
or otherwise cause to be delivered a certificate representing, the Purchase
Shares being purchased by Purchaser.


4



--------------------------------------------------------------------------------




2.02    Principal Market Purchase Limitations. Issuer shall not issue or sell
any Purchase Shares, and Purchaser shall not purchase or acquire any Purchase
Shares, pursuant to this Agreement, if, after giving effect thereto, it would
breach Issuer’s obligations under the applicable rules of the Principal Market,
including without limitation, Issuer’s obligation to obtain shareholder approval
(the “Exchange Cap”).  In the event that Issuer, upon advice of its counsel,
determines that any purchase and sale of Purchase Shares hereunder would likely
breach Issuer’s obligations under applicable Principal Market rules, such
purchase and sale shall only proceed to the extent that Issuer elects, in its
sole discretion, to solicit shareholder approval or otherwise bring such
purchase and sale into compliance with the applicable rules and regulations of
the Principal Market.  For the avoidance of doubt, Issuer may, but shall be
under no obligation to, request its shareholders to approve the issuance and
sale of Purchase Shares under this Agreement. The Exchange Cap shall be
applicable for all purposes of this Agreement and the Securities Purchase
Agreement and the transactions contemplated hereunder and thereunder.
SECTION 3     CONDITIONS PRECEDENT TO COMMON SHARE PURCHASES
The obligations of Purchaser to purchase the Purchase Shares hereunder are
subject to the satisfaction by Issuer of the following conditions on or prior to
the Effective Date and each Purchase Date:
3.01    Conditions to the Effectiveness. This Agreement shall become effective
upon the satisfaction or, where legally permissible, the waiver of each of the
following conditions:
(a)    The execution and delivery of this Agreement by each of the Purchaser and
the Issuer;
(b)    All corporate and other proceedings in connection with the transactions
contemplated under this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to Purchaser, and Purchaser (or
its counsel) shall have received all such counterpart original and certified or
other copies of such documents as reasonably requested; and
(c)    The Secretary of Issuer shall have delivered to Purchasers as of the
Effective Date, a certificate certifying (i) the Bye-laws of Issuer and (ii)
resolutions of the Board of Directors of Issuer approving this Agreement and the
transactions contemplated hereunder.
3.02    All Purchases. As of each Purchase Date:
(a)    The representations and warranties of Issuer set forth in Section 5 of
this Agreement shall be true and correct as though made as of such Purchase Date
(except for representations and warranties that speak as of a specific date);
(b)    The representations and warranties of Purchaser set forth in Section 4 of
this Agreement shall be true and correct as of the date hereof and as of the
Purchase Date as though made at that time (except for representations and
warranties that speak as of a specific date);


5



--------------------------------------------------------------------------------




(c)    All Purchase Shares to be issued by Issuer to Purchaser on the Settlement
Date for such Purchase Date shall have been approved for listing on the
Principal Market in accordance with the applicable rules and regulations of the
Principal Market, subject only to official notice of issuance;
(d)    Issuer shall have performed, satisfied and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with on or before such Purchase Date;
(e)    No fact or condition shall exist that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default;
(f)    No Material Adverse Effect or Study Product Failure shall have occurred
or shall be reasonably likely to occur;
(g)    All authorizations, approvals or permits, if any, of any Governmental
Authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Purchase Shares
pursuant to this Agreement shall be obtained and effective as of the Purchase
Date; and
(h)    Purchaser shall have received a certificate, executed by an authorized
officer of Issuer, dated as of such Purchase Date, certifying that the
conditions specified in Section 3.02(a), (c), (d), (e) and (f) have been
fulfilled.
SECTION 4     REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Issuer that as of the date hereof and as of
each Purchase Date:
4.01    Authorization. Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by Purchaser, will
constitute a valid and legally binding obligation of Purchaser, enforceable in
accordance with its terms and conditions, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws of general application relating to or affecting the enforcement of
creditors' rights generally or (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
4.02    Purchase Entirely for Own Account. Purchaser is acquiring the Purchase
Shares for investment for Purchaser’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof. Purchaser
does not have any present intention of selling, granting any participation in,
or otherwise distributing the Purchase Shares. Purchaser further represents that
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Purchase Shares.
Purchaser has not been formed for the specific purpose of acquiring the Purchase
Shares.


6



--------------------------------------------------------------------------------




4.03    Disclosure of Information. Purchaser has had an opportunity to discuss
Issuer’s business, management, financial affairs and the terms and conditions of
the offering of the Purchase Shares with Issuer’s management.
4.04    Restricted Securities. Purchaser understand that the Purchase Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
that depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Purchaser's representations as expressed in this
Agreement. Purchaser understands that the Purchase Shares are “restricted
securities” under applicable United States federal and state securities laws and
that, pursuant to these laws, Purchaser must hold the Purchase Shares
indefinitely unless they are registered with the SEC and qualified by state
authorities or an exemption from such registration and qualification
requirements is available. Purchaser acknowledges that Issuer has no obligation
to register or qualify the Purchase Shares. Purchaser further acknowledge that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale and the holding period for the Purchase Shares and on
requirements relating to Issuer that are outside of Purchaser’s control, and
that Issuer is under no obligation and may not be able to satisfy.
4.05    Legends. Purchaser understand that the Purchase Shares may bear any one
or more of the following legends: (a) any legend required by the securities laws
of any state to the extent such laws are applicable to the Purchase Shares
represented by the certificate so legended, and (b) the following:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.”
4.06    Accredited and Sophisticated Purchaser. Purchaser is an accredited
investor as defined in Rule 501(a) of Regulation D of the Securities Act.
Purchaser is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Purchase Shares; provided that to the extent the Purchaser has been
formed for the foregoing purpose, it is hereby making the respective
representations under this Section 4 with respect to each of its investors.
4.07    No General Solicitation. Neither Purchaser nor any of its officers,
directors, employees, agents, shareholders or partners has either directly or
indirectly, including through a broker or finder (i) engaged in any general
solicitation with respect to the offer and sale of the Purchase Shares, or (ii)
published any advertisement in connection with the offer and sale of the
Purchase Shares.


7



--------------------------------------------------------------------------------




SECTION 5     REPRESENTATIONS AND WARRANTIES OF ISSUER
Issuer represents and warrants as of the date hereof and each Purchase Date
that:
5.01    Corporate Status. Issuer and each of its Subsidiaries is duly
incorporated and/or organized, legally existing and in good standing under the
laws of its jurisdiction of incorporation or organization, as applicable, and is
duly qualified as a foreign corporation or other entity, as applicable, in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified would
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; Enforcement; Conflicts. Issuer’s execution, delivery and
performance of this Agreement and consummation of the sale and purchase of the
Purchase Shares hereunder (a) have been duly authorized by all necessary
corporate action of Issuer, (b) will not result in the creation or imposition of
any Lien upon the Collateral, other than Permitted Liens and Liens created by
the Securities Purchase Agreement and the other Note Documents, (c) do not
violate any provisions of Issuer’s certificate of incorporation, memorandum of
association, bye-laws, or any law, regulation, order, injunction, judgment,
decree or writ to which Issuer is subject, and (d) does not violate any material
contract or material agreement of Issuer, except as otherwise disclosed pursuant
to the Securities Purchase Agreement or as would not reasonably be expected to
have a Material Adverse Effect. The individual or individuals executing this
Agreement are duly authorized to do so.
5.03    Filings, Consents and Approvals. Assuming the accuracy of the
representations made by Purchaser in this Agreement, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local Governmental Authority is required on
the part of Issuer in connection with the purchases hereunder except for filings
pursuant to Regulation D of the Securities Act, and applicable state securities
laws, which have been made or will be made in a timely manner.
5.04    Issuance of the Purchase Shares. The Purchase Shares, when issued, sold
and delivered in accordance with the terms and conditions and for the
consideration set forth herein, will be duly authorized, validly issued, fully
paid and nonassessable (which term means when used herein that no further sums
are required to be paid by the holders thereof in connection with the issue of
such shares) and free of restrictions on transfer other than restrictions on
transfer herein or under the Securities Purchase Agreement, applicable state and
federal securities laws and Liens or encumbrances created by or imposed by
Purchaser. The issuance of the Purchase Shares will not be subject to any
preemptive or similar rights that have not been validly waived. Assuming the
accuracy of the representations made by Purchaser in this Agreement, and subject
to filings described in Section 5.02 above, the offer, sale and issuance of the
Purchase Shares to be issued pursuant to and in conformity with the terms and
conditions of this Agreement, will comply with all applicable federal and state
securities laws. The issuance and sale of the Purchase Shares hereunder does not
contravene the rules and regulations of the Principal Market or exchange on
which the Purchase Shares are listed or quoted for trading.


8



--------------------------------------------------------------------------------




5.05    Capitalization. The capitalization of Issuer is as set forth in the SEC
Reports (as defined below) in each case as of the dates set forth therein.
Except as otherwise disclosed pursuant to the Securities Purchase Agreement or
in the SEC Reports, (a) no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement, (b) the issuance and sale of the
Purchase Shares under this Agreement will not obligate Issuer to issue Purchase
Shares or other securities to any Person (other than Purchaser) and will not
result in a right of any holder of Issuer securities to adjust the exercise,
conversion, exchange or reset price under any of such securities and (c) there
are no stockholders agreements, voting agreements or other similar agreements
with respect to Issuer’s shares to which Issuer is a party or, to the knowledge
of Issuer, between or among any of Issuer’s shareholders.
5.06    SEC Reports; Financial Statements. Issuer has filed all reports under
Section 13 or 15(d) of the Exchange Act during the 12 months preceding the date
hereof (or such shorter period as the Issuer was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), other than Form 8-K reports, required to have been
filed. None of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Issuer has never been
an issuer subject to Rule 144(i) under the Securities Act.
5.07    Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by Issuer to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
purchases under this Agreement. Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 5.07 that may be due in
connection with the purchases under this Agreement.
5.08    Listing and Maintenance Requirements. The Common Shares are registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and Issuer has taken no
action designed to terminate, or which to its knowledge is likely to have the
effect of terminating, the registration of the Common Shares under the Exchange
Act nor has Issuer received any notification that the Commission is
contemplating terminating such registration. Issuer has not, in the 12 months
preceding the date hereof, received notice from the NYSE (or other Principal
Market on which the Common Shares are listed) to the effect that Issuer is not
in compliance with the listing or maintenance requirements of such exchange in
any material respect that would reasonably be expected to result in a delisting
from such exchange. Issuer is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.


9



--------------------------------------------------------------------------------




5.09    No Integrated Offering. Assuming the accuracy of Purchasers’
representations and warranties set forth in Section 4 of this Agreement, neither
Issuer, any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would reasonably be
expected to cause the issuance of the Purchase Shares to Purchaser to be
integrated with prior offerings by Issuer and as a result require (a) the
registration of the Purchase Shares under the Securities Act, or (b) shareholder
approval under any applicable rules of the NYSE (or other Principal Market on
which the Common Shares are listed).
5.10    No General Solicitation. Neither Issuer nor any of its officers,
directors, employees, agents, shareholders or partners has either directly or
indirectly, including through a broker or a finder (a) engaged in any general
solicitation with respect to the offer and sale of the Purchase Shares, or (b)
published any advertisement in connection with the offer and sale of the
Purchase Shares.
5.11    Regulation M Compliance. Issuer has not, and to its knowledge no one
acting on its behalf has (a) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Issuer to facilitate the sale or resale of any of the Purchase
Shares or (b) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Purchase Shares.
5.12    No Disqualification Events. With respect to the Purchase Shares to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of Issuer, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of Issuer participating in the offering
hereunder, any beneficial owner of 20% or more of Issuer’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with Issuer
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). Issuer
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event and will notify Purchaser in writing, prior
to any Purchase Date, of (a) any Disqualification Event relating to any Issuer
Covered Person, and (b) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person. Issuer has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to Purchaser a copy of any disclosures provided
thereunder.
5.13    Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Issuer is not aware of any event likely to occur that is reasonably expected to
result in a Material Adverse Effect.
5.14    Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of Issuer, threatened in writing against Issuer or
any of its Subsidiaries or their respective property, that is reasonably
expected to result in a Material Adverse Effect.


10



--------------------------------------------------------------------------------




5.15    Compliance with Laws; Affiliate Transactions.
(a)    Neither Issuer nor any of its Subsidiaries is in violation in any
material respect of any law, rule or regulation, or in default in any material
respect with respect to any judgment, writ, injunction or decree of any
Governmental Authority.
(b)    Neither Issuer nor any of its Subsidiaries is in default in any material
manner under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound, including the Roivant Documents, and, to the knowledge of Issuer
with respect to any Person other than Issuer or its Subsidiaries, no event of
default or event that with the passage of time would result in an event of
default exists under any agreement or instrument evidencing material
Indebtedness.
(c)    Neither Issuer nor any of its Subsidiaries, nor to Issuer’s knowledge,
any of its or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. Neither Issuer nor any of its Subsidiaries, nor to the knowledge of
Issuer, any of their Affiliates or agents, acting or benefiting in any capacity
in connection with the transactions contemplated by this Agreement, (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law. None of the funds to be provided under this
Agreement will be used, directly or indirectly, (1) for any activities in
violation of any applicable anti-money laundering, economic sanctions and
anti-bribery laws and regulations laws and regulations, including the
Anti-Bribery Laws, or (2) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(d)    Except as disclosed pursuant to the Securities Purchase Agreement, Issuer
and each of its Subsidiaries has implemented, and maintains in effect, policies
and procedures to the extent necessary to ensure compliance by Issuer and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Issuer, its Subsidiaries and
their respective officers and employees and, to the knowledge of Issuer, its
Subsidiaries and their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
(e)    Neither Issuer nor any of its Subsidiaries nor any of their respective
directors, officers or employees, is a Sanctioned Person. No use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.


11



--------------------------------------------------------------------------------




(f)    Neither Issuer’s nor any of its Subsidiaries’ properties or assets has
been used by Issuer or such Subsidiary or, to Issuer’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable laws.
(g)    Issuer and each of its Subsidiaries has obtained all material consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.
5.16    Investment Company Act. Neither Issuer nor any of its Subsidiaries is
required to register as an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Issuer nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Neither Issuer nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.
5.17    Information Correct and Current. No written information, report,
Purchase Notice, financial statement, exhibit or schedule furnished, by or on
behalf of Issuer to Purchaser in connection with this Agreement or the
Securities Purchase Agreement, or, when taken as a whole, contains or will
contain any material misstatement of fact or, when taken together with all other
such written information or documents, omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by Issuer to Purchaser,
whether prior to or after the Purchase Date, shall be (a) provided in good faith
and based on the most current data and information available to the Issuer at
the time prepared and (b) the most current of such projections provided to the
Board of Directors of Issuer (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Issuer, that no assurance is given that any particular
projections will be realized, that actual results may differ).


12



--------------------------------------------------------------------------------




5.18    Tax Matters.
(a)    Except disclosed in SEC Reports or pursuant to the Securities Purchase
Agreement and except those being contested in good faith with adequate reserves
under GAAP or IFRS, as applicable, (i) Issuer has filed all material federal,
state and local tax returns that it is required to file, (ii) Issuer has duly
paid or fully reserved for all material taxes or installments thereof (including
any interest or penalties) as and when due, or which have or may become due
pursuant to such returns, and (iii) Issuer has paid or fully reserved for any
material tax assessment received by it which remains unpaid, if any (including
any taxes being contested in good faith and by appropriate proceedings).
(b)    Issuer is not a tax resident in Switzerland within the meaning Article
9(1) of the Swiss Withholding Tax Act.
(c)    There is no stamp duty or similar taxes payable on the issue or transfer
of the Purchase Shares under current United Kingdom tax law provided that
neither an instrument of transfer in respect of such Purchase Shares is executed
in the United Kingdom by any person (other than the Issuer) nor is the
instrument of transfer in respect of such Purchase Shares brought into the
United Kingdom by any person (other than the Issuer).
5.19    Intellectual Property Claims. Except disclosed in SEC Reports or the
Disclosure Letter to the Securities Purchase Agreement, (a) each of the material
Copyrights, Trademarks and Patents is valid and enforceable and (b) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part. Exhibit C to the Disclosure Letter to the Securities Purchase
Agreement is a true, correct and complete list of Issuer’s and its
Subsidiaries’, registered Trademarks, registered Copyrights, and material
agreements under which Issuer licenses Intellectual Property from third parties
(other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by Issuer, in each case as relates to
the Study Product as of the Purchase Date. Issuer and its Subsidiaries are not
in material breach of, nor have Issuer or its Subsidiaries failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and, except as disclosed to Purchaser, to Issuer’s knowledge, no
third party to any such contract, license or agreement is in material breach
thereof or has failed to perform any material obligations thereunder.
5.20    Intellectual Property. Except as disclosed in SEC Reports or the
Disclosure Letter to the Securities Purchase Agreement, Issuer and its
Subsidiaries have all material rights with respect to Intellectual Property
necessary or material in the operation or conduct of Issuer’s and its
Subsidiaries’ businesses as currently conducted and proposed to be conducted by
such parties. Without limiting the generality of the foregoing, and in the case
of Licenses, except for restrictions that are unenforceable under Article 9 of
the UCC or other applicable law, Issuer and its Subsidiaries have the right, to
the extent required to operate their business, to freely transfer, license or
assign Intellectual Property necessary or material in the operation or conduct
of their business as currently conducted and proposed to be conducted by them,
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party.


13



--------------------------------------------------------------------------------




5.21    Products. Except as disclosed in SEC Reports or the Disclosure Letter to
the Securities Purchase Agreement, no material Intellectual Property owned by
Issuer or its Subsidiaries or Issuer Product has been or is subject to any
actual or, to the knowledge of Issuer, threatened in writing litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
material manner the use, transfer or licensing thereof by Issuer or any of its
Subsidiaries or that may affect the validity, use or enforceability thereof.
There is no decree, order, judgment, agreement, stipulation, arbitral award or
other provision entered into in connection with any litigation or proceeding
that obligates Issuer or any of its Subsidiaries to grant licenses or ownership
interest in any future Intellectual Property related to the operation or conduct
of the business of Issuer or any of its Subsidiaries or Products, except where
such decree, order, judgment, agreement, stipulation or award would not
reasonably be expected to have a Material Adverse Effect. Neither Issuer nor any
of its Subsidiaries has received any written notice or claim, or, to the
knowledge of Issuer, oral notice or claim, challenging or questioning their
ownership in any Intellectual Property (or written notice of any claim
challenging or questioning the ownership in any licensed Intellectual Property
of the owner thereof) or suggesting that any third party has any claim of legal
or beneficial ownership with respect thereto nor, to the knowledge of Issuer, is
there a reasonable basis for any such claim in each case to where such notice or
claim would reasonably be expected to have a Material Adverse Effect. To
Issuer’s knowledge, neither Issuer’s nor its Subsidiaries’ use of its
Intellectual Property or the production and sale of Products infringes the valid
Intellectual Property or other rights of others in any material respect.
5.22    Financial Accounts. Exhibit D to the Disclosure Letter to the Securities
Purchase Agreement, is a true, correct and complete list of (a) all banks and
other financial institutions at which Issuer or any of its Subsidiaries
maintains Deposit Accounts and (b) all institutions at which Issuer or any of
its Subsidiaries maintains an account holding Investment Property, and such
exhibit correctly identifies the name, address and telephone number of each bank
or other institution, the name in which the account is held, a description of
the purpose of the account, and the complete account number therefor.
5.23    Capitalization and Subsidiaries. Issuer and its Subsidiaries do not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments.


14



--------------------------------------------------------------------------------




5.24    Pensions. Save for Myovant Ireland, none of Issuer nor any Subsidiary
is, or has at any time been, (a) an employer (for the purposes of sections 38 to
51 of the U.K. Pensions Act 2004) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the U.K. Pensions Schemes Act
1993) or (b) “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the U.K. Pensions Act 2004) such an employer.
5.25    Study Product Regulatory Matters.
(a)    Issuer and each of its Subsidiaries holds all material approvals and
authorizations from Governmental Authorities necessary for such party to conduct
its business in the manner in which such business is being conducted with
respect to the Study Product, including with respect to the conduct of the then
ongoing Clinical Studies and the development, manufacture and testing of the
Study Product, and all such approvals and authorizations are in good standing
and in full force and effect. Neither Issuer nor any of its Subsidiaries has
received any notice or any other communication from any Governmental Authority
regarding any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any such approvals or
authorizations, except where such notice or communications would not reasonably
be expected to result in a Material Adverse Effect.
(b)    Neither Issuer nor any of its Subsidiaries has, with respect to the Study
Product, knowingly made any untrue statement of material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact
required to be disclosed to any Governmental Authority, or committed an act,
made a statement or failed to make a statement, that provides or would
reasonably be expected to provide a basis for a Governmental Authority to invoke
the U.S. Food and Drug Administration’s policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” set forth in 56
Fed. Reg. 46191 (September 10, 1991) or any similar policy of any other
Governmental Authority.
(c)    Neither Issuer nor any of its Subsidiaries is, or has ever been, (A)
debarred by a Governmental Authority, (B) a party to a settlement, consent or
similar agreement with a Governmental Authority regarding the Study Product, or
(C) charged with, or convicted of, violating any applicable law regarding the
Study Product.
(d)    The Study Product is being and at all times has been (as applicable)
developed, tested, manufactured, labeled, and stored by or, to the Issuer’s
knowledge, on behalf of, the Issuer and its Subsidiaries in compliance in all
material respects with all applicable laws, including with respect to
investigational use, good clinical practices, good laboratory practices, good
manufacturing practices, record keeping, security, and filing of reports.
(e)    Since April 29, 2016, the Study Product has not been the subject of or
subject to (as applicable) any recall, suspension, market withdrawal, seizure,
warning letter, other written communication, in each case asserting lack of
compliance by the Issuer or its Subsidiaries with any applicable law, except as
would not reasonably be expected to result in a Material Adverse Effect. No
Study Product Failure has occurred. No event has occurred or circumstance exists
that is reasonably likely to give rise to or serve as a basis for any of the
foregoing events.


15



--------------------------------------------------------------------------------




(f)    As of the date hereof, the Issuer has made available to Purchaser true
and complete copies of all requested material clinical data, reports and
analysis and all requested material correspondence with the U.S. Food and Drug
Administration.
(g)    Neither Issuer nor any of its Subsidiaries nor any of their respective
Affiliates has received any adverse written notice from any Governmental
Authority regarding the approvability or approval of the Study Product that
would reasonably be expected to result in a Study Product Failure.
(h)    No Governmental Authority has imposed, or communicated its intent to
impose, a suspension, clinical hold, or other adverse regulatory action
regarding the Study Product that would reasonably be expected to result in a
Study Product Failure.
(i)    Neither Issuer nor any of its Subsidiaries has any intent to suspend or
terminate a Clinical Study in a manner that would reasonably be expected to
result in a Study Product Failure.
SECTION 6     INDEMNIFICATION
Issuer agrees to indemnify and hold Purchaser and its officers, directors,
employees, agents, in-house attorneys, representatives and shareholders (each,
an “Indemnified Person”) harmless from and against any and all claims, costs,
expenses, damages and liabilities (including such claims, costs, expenses,
damages and liabilities based on liability in tort, including strict liability
in tort), including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person in connection with claims arising out of the
transactions contemplated herein, or any actions or failures to act in
connection herewith, excluding in all cases Liabilities to the extent resulting
solely from any Indemnified Person’s gross negligence or willful misconduct or
from, any and all liabilities with respect to, or resulting from any delay in
paying, and, for the avoidance of doubt, except as set forth in Section 5.18(c)
with respect to the initial issuance of the Purchased Shares, any and all
transfer or other similar taxes that may be payable or determined to be payable
with respect to the execution, delivery, performance, enforcement or
registration of any of this Agreement or the purchase or subsequent transfer of
the Purchase Shares. In no event shall Issuer or any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6 shall survive the expiration or other termination of
this Agreement.
SECTION 7     COVENANTS
7.01    Listing. Issuer shall use commercially reasonable efforts to maintain
the listing of the Common Shares on the Principal Market and shall comply in all
respects with Issuer’s reporting, filing and other obligations under the rules
and regulations of such Principal Market. Issuer shall not take any action that
would reasonably be expected to result in the delisting or suspension of the
Common Shares on such Principal Market, except in connection with the listing of
the Common Shares on another Principal Market.


16



--------------------------------------------------------------------------------




7.02    Reserved.
7.03    Due Diligence. Purchaser shall have the right, from time to time as
Purchaser may reasonably deem appropriate and upon reasonable advance notice to
Issuer, to perform reasonable due diligence on Issuer during normal business
hours. Issuer and its officers and employees shall provide information and
reasonably cooperate with Purchaser in connection with any reasonable request by
Purchaser related to Purchaser’s due diligence of Issuer. All information
received by Purchaser pursuant to this Section 7.03 shall be subject to the
confidentiality provisions of Section 10.10 of this Agreement. Notwithstanding
anything in this Agreement to the contrary, in the event any Purchaser provides
Issuer with written notice that such Purchaser desires not to receive any
material, non-public information (a “Restricted Person”), (a) neither Issuer nor
any other Person acting on its behalf shall provide Purchasers or their agents
or counsel with any information that constitutes or may reasonably be considered
to constitute material, non-public information, and (b) in the case of any
notice pursuant to any provision of this Agreement, Issuer shall promptly notify
each Restricted Person in writing or orally that Issuer desires to deliver a
notice to such Restricted Purchaser containing material non-public information
(an “MNPI Notice”). Within five (5) Business Days of receipt of such
notification, the Restricted Person may either (i) refuse the delivery of such
MNPI Notice, in which case Issuer’s obligations to deliver such notice to such
Restricted Person shall be deemed satisfied, or (ii) notify Issuer that it
wishes to receive such MNPI Notice. A Restricted Person may upon not less than
five (5) days prior written notice to Issuer elect to cease being a Restricted
Person.
7.04    Purchase Records. Purchaser and Issuer shall each maintain records
showing the remaining amount available under the Maximum Purchase Amount at any
given time and the dates and amounts of each purchase under this Agreement.
7.05    Other Transactions. Issuer shall not enter into, announce or recommend
to its shareholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of Issuer to perform its obligations under this
Agreement.
7.06    Use of Proceeds. Issuer agrees that the proceeds of the Purchased Shares
shall be used solely to pay related fees and expenses in connection with this
Agreement and to support the clinical development and commercialization of the
Study Product.
SECTION 8     EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an “Event of
Default:”
8.01    Any representation or warranty made by Issuer herein shall have been
false or misleading in any material respect when made or when deemed made;
8.02    The delisting of the Common Shares from a Principal Market, unless the
Common Shares are immediately thereafter trading on another Principal Market;


17



--------------------------------------------------------------------------------




8.03    The failure for any reason by the Issuer’s transfer agent to issue
Purchase Shares to Purchaser within five (5) Business Days after the applicable
Purchase Date;
8.04    Issuer breaches any representation, warranty, covenant or other term or
condition under this Agreement in any material respect and, in the case of a
breach of a covenant, if such breach is reasonably curable, such breach
continues for more than five (5) Business Days after Issuer has received notice
or has actual knowledge of such breach;
8.05    An Insolvency Event occurs with respect to any Note Party; or
8.06    The authority or ability of Issuer to conduct its business as a whole is
limited or wholly or substantially curtailed by any seizure, expropriation or
nationalization by or on behalf of any Governmental Authority or other Person in
relation to Issuer or any of its assets.
In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, Issuer shall not deliver to Purchaser
any Purchase Notice, and Purchaser shall not be required to purchase any Common
Shares under this Agreement.
SECTION 9     TERMINATION
This Agreement may be terminated only as follows:
9.01    So long as an Event of Default has occurred and is continuing, Purchaser
shall have the option to terminate this Agreement by delivering notice (a
“Purchaser Termination Notice”) to Issuer electing to terminate this Agreement
without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below). The Purchaser Termination Notice shall be
effective one (1) Business Day after it has been received by Issuer.
9.02    Subject to Issuer selling Purchase Shares to Purchaser in an amount of
at least the Minimum Purchase Amount, at any time after the Effective Date,
Issuer shall have the option to terminate this Agreement for any reason or for
no reason by delivering notice (an “Issuer Termination Notice”) to Purchaser
electing to terminate this Agreement without any liability whatsoever of any
party to any other party under this Agreement (except as set forth below). The
Issuer Termination Notice shall be effective one (1) Business Day after it has
been received by Purchaser.
9.03    This Agreement shall automatically terminate on the date that Issuer
sells and Purchaser purchases the Maximum Purchase Amount, without any action or
notice on the part of any party and without any liability whatsoever of any
party to any other party under this Agreement (except as set forth below).


18



--------------------------------------------------------------------------------




9.04    Except as set forth in Section 9.01, any termination of this Agreement
pursuant to this Section 9 shall be effected by written notice from Issuer to
Purchaser, setting forth the basis for the termination hereof. No termination of
this Agreement shall (i) affect Issuer’s or Purchaser’s rights or obligations
under this Agreement with respect to pending purchases and Issuer and Purchaser
shall complete their respective obligations with respect to any pending purchase
under this Agreement or (ii) be deemed to release Issuer or Purchaser from any
liability for intentional misrepresentation or willful breach of this Agreement.
SECTION 10     MISCELLANEOUS
10.01    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
10.02    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Agreement
or with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the day of transmission by electronic mail or hand delivery or
delivery by an overnight express service or overnight mail delivery service; or
(ii) the third calendar day after deposit in the United States of America mails,
with proper first class postage prepaid, in each case addressed to the party to
be notified as follows:
(a)    If to the Purchaser:
NovaQuest Pharma Opportunities Fund IV, L.P.
NovaQuest Pharma Opportunities Fund IV (Parallel), L.P.
Attention: Matthew Bullard
4208 Six Forks Road, Suite 920
Raleigh, NC 27609
Email: matthew.bullard@nqcapital.com
Telephone: 919-459-8628
with a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP
Attention: Daniel S. Porper and Robert E. Futrell Jr.
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Email: dporper@wyrick.com and rfutrell@wyrick.com
Telephone: 919-781-4000


19



--------------------------------------------------------------------------------




(b)    If to Issuer:
c/o Myovant Sciences Ltd.
Attention: Frank Karbe
2000 Sierra Point Parkway, 9th Floor
Brisbane, CA 94005
email: Frank.Karbe@myovant.com
Telephone: 650-238-0241
with a copy (which shall not constitute notice) to:

COOLEY LLP
Attention: Gian-Michele a Marca
500 California Street
San Francisco, CA 94117
email: gmamarca@cooley.com
Telephone: 415-693-2148
or to such other address as each party may designate for itself by like notice.
10.03    Entire Agreement; Amendments.
(a)    This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersedes and replaces in its entirety any prior proposals, term sheets,
non-disclosure or confidentiality agreements, letters, negotiations or other
documents or agreements, whether written or oral, with respect to the subject
matter hereof or thereof.
(b)    No provision of this Agreement may be amended other than by a written
instrument signed by both parties hereto.
10.04    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.05    No Waiver. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


20



--------------------------------------------------------------------------------




10.06    Survival. All agreements, representations and warranties contained in
this Agreement or in any document delivered pursuant hereto or thereto shall be
for the benefit of Issuer and Purchaser and shall survive the execution and
delivery of this Agreement. Sections 6, 10.06 and 10.10 shall survive the
termination of this Agreement.
10.07    Governing Law. This Agreement has been negotiated and delivered to
Purchaser and Issuer in the State of New York. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.
10.08    CONSENT TO JURISDICTION AND VENUE. ALL JUDICIAL PROCEEDINGS ARISING IN
OR UNDER OR RELATED TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE COURT LOCATED
IN THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURTS
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT PURCHASER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ISSUER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. ISSUER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN THIS SECTION 10.08. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. SERVICE OF PROCESS ON ANY PARTY HERETO IN ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE EFFECTIVE IF GIVEN
IN ACCORDANCE WITH THE REQUIREMENTS FOR NOTICE SET FORTH HEREIN, AND SHALL BE
DEEMED EFFECTIVE AND RECEIVED AS SET FORTH HEREIN. NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


21



--------------------------------------------------------------------------------




10.09    Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert Person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. EACH OF
ISSUER AND PURCHASER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ISSUER AGAINST PURCHASER OR
BY PURCHASER AGAINST ISSUER. This waiver extends to all such Claims, including
Claims that involve Persons other than Issuer and Purchaser; Claims that arise
out of or are in any way connected to the relationship among the Issuer and
Purchaser; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.
10.10    Confidentiality. Purchaser acknowledges that certain items of
information provided to Purchaser by the Issuer are confidential and proprietary
information of Issuer, if and to the extent such information either (x) is
marked as confidential by Issuer at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Purchaser agrees that any Confidential Information it may obtain in
connection with this Agreement shall not be disclosed to any other Person or
entity in any manner whatsoever, in whole or in part, without the prior written
consent of Issuer, except that Purchaser may disclose any such information: (a)
to its own and to its Affiliates’ limited partners, members, managers,
directors, individuals or bodies responsible for governance of Purchaser
(including Purchaser’s and Purchaser’s Affiliates’ investment committees and
limited partner advisory committees), officers, employees, accountants, counsel
and other professional advisors if Purchaser in its sole discretion determines
that any such party should have access to such information in connection with
such party’s responsibilities in connection with this Agreement and, provided
that such recipient of such Confidential Information either (i) agrees to be
bound by the confidentiality provisions of this paragraph or (ii) is otherwise
subject to confidentiality restrictions that reasonably protect against the
disclosure of Confidential Information; (b) if such information is generally
available to the public; (c) if required or appropriate in any report, statement
or testimony submitted to any governmental authority having or claiming to have
jurisdiction over Purchaser; (d) if required or appropriate in response to any
summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by Purchaser’s counsel; (e) to comply with any
legal requirement or law applicable to Purchaser; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under this
Agreement; or (g) otherwise with the prior consent of Issuer; provided that any
disclosure made in violation of this Agreement shall not affect the obligations
of Issuer hereunder.
10.11    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Issuer shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser, including by merger or
consolidation. Purchaser may not assign its rights or obligations under this
Agreement.


22



--------------------------------------------------------------------------------




10.12    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
10.13    No Third Party Beneficiaries. No provisions of this Agreement are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than the
parties hereto and, except as otherwise so provided, all provisions of this
Agreement will be personal and solely between Issuer and Purchaser.
10.14    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party. Notwithstanding anything to the contrary herein, no such consent shall be
required (i) to the extent necessary to comply with the requests of any
regulators, legal requirements or laws applicable to such party or pursuant to
any listing agreement with any national securities exchange (so long as such
party provides prior notice to the other party hereto to the extent reasonably
practicable) and (ii) to comply with Section 10.10.
10.15    Enforcement Costs. In the event of a dispute arising out of or relating
to this Agreement, if a court of competent jurisdiction determines in a final,
non-appealable order that a party has breached this Agreement, then in addition
to any other available remedies, the non-breaching party shall be entitled to
(in addition to all other available remedies), and the breaching party shall be
liable for, the reasonable legal fees and expenses incurred by the non-breaching
party in connection with such dispute, including any appeals in connection
therewith.
10.16    Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
10.17    Service of Process. Issuer shall appoint C T Corporation System as its
agent for the purpose of receiving and forwarding service of any process in the
United States of America.
[Signature Pages Follow]




23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.
ISSUER:
MYOVANT SCIENCES LTD.
Signature:
/s/ Marianne L. Romeo
Print Name:
Marianne L. Romeo
Title:
Head, Global Transactions & Risk Management






--------------------------------------------------------------------------------




    
PURCHASER:
NOVAQUEST PHARMA OPPORTUNITIES FUND IV, L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ John L. Bradley, Jr.
Print Name:
John L. Bradley, Jr.
Title:
Director



NOVAQUEST PHARMA OPPORTUNITIES FUND IV (PARALLEL), L.P.

By: NQ POF IV GP, L.P., its general partner
By: NQ POF IV GP, LTD, its general partner
Signature:
/s/ John L. Bradley, Jr.
Print Name:
John L. Bradley, Jr.
Title:
Director





    









--------------------------------------------------------------------------------






Table of Exhibits
Exhibit A:        Purchase Notice
Schedule 1.01:        Clinical Studies







--------------------------------------------------------------------------------






EXHIBIT A
[Form of Purchase Notice]
[ISSUER LETTERHEAD]
VIA ELECTRONIC MAIL
NovaQuest Pharma Opportunities Fund IV, L.P.
Attention: Matthew Bullard
4208 Six Forks Road, Suite 920
Raleigh, NC 27609
Email: matthew.bullard@nqcapital.com
Telephone: 919-459-8628


Re:
Purchase Notice



Ladies and Gentlemen:


This letter constitutes a “Purchase Notice” delivered pursuant to Section
2.01(a) of that certain Equity Purchase Agreement, dated October 16, 2017, by
and between Myovant Sciences Ltd. and NovaQuest Pharma Opportunities Fund IV,
L.P. and NovaQuest Pharma Opportunities Fund IV (Parallel), L.P. (the
“Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.


The details of the purchase to be made pursuant to this Purchase Notice are as
follows:


Number of Purchase Shares: __________
Aggregate Purchase Price: $_________


Attached is a certificate executed by the [Chief Financial Officer][Chief
Executive Officer] of the Company in the form required by Section 3.03(c) of the
Agreement.


MYOVANT SCIENCES LTD.



Name:
Title:


cc    VIA ELECTRONIC MAIL
Wyrick Robbins Yates & Ponton LLP
Attention: Daniel S. Porper and Robert E. Futrell Jr.
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Email: dporper@wyrick.com and rfutrell@wyrick.com
Telephone: 919-781-4000





--------------------------------------------------------------------------------






OFFICER’S CERTIFICATE


I, _______________, do hereby certify to NovaQuest Pharma Opportunities Fund IV,
L.P., a Cayman Islands exempted limited partnership, and NovaQuest Pharma
Opportunities Fund IV (Parallel), L.P., a Cayman Islands exempted limited
partnership (collectively, “Purchaser”), with respect to the common shares of
Myovant Sciences Ltd., an exempted company incorporated and organized under the
laws of Bermuda (“Issuer”), issuable in connection with the Purchase Notice,
dated ___________, 20__ (the “Notice”), and pursuant to Section 3.02(h) of that
certain Equity Purchase Agreement, dated October 16, 2017, by and between
Purchaser and Issuer (the “Agreement”), as follows:
1.    I am the duly elected ____________ of Issuer.
2.    All common shares of the Issuer to be issued by Issuer to Purchaser on the
date hereof shall have been approved for listing on the [New York Stock
Exchange] in accordance with the applicable rules and regulations of the [New
York Stock Exchange], subject only to official notice of issuance
3.    The representations and warranties of Issuer set forth in Section 5 of the
Agreement are true and correct as though made as of the date hereof (except for
representations and warranties that speak as of a specific date).
4.    Issuer has performed, satisfied and complied with all covenants,
agreements, obligations and conditions contained in the Agreement that are
required to be performed or complied with on or before the date hereof.
5.     No fact or condition shall exist that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default.
6.    No Material Adverse Effect or Study Product Failure shall have occurred or
shall be reasonably likely to occur.
The undersigned has executed this Certificate this ____ day of ________ 20__.


MYOVANT SCIENCES LTD.



Name:
Title:









